Jolley v Lando (2020 NY Slip Op 07990)





Jolley v Lando


2020 NY Slip Op 07990


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, WINSLOW, AND BANNISTER, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (389/20) CA 18-01429.

[*1]BENJAMIN L. JOLLEY, PLAINTIFF-RESPONDENT,
vAGOSTINHA R. LANDO, DEFENDANT-APPELLANT. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.